                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 1 of 12 PageID #: 43
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

                                                                           Exhibit A-1

                                           Preliminary Analysis of Infringement of U.S. Patent No. 6,703,963

       Princeps Interface Technologies LLC (“Princeps”), owner of U.S. Patent No. 6,703,963 (the “’963 patent”) entitled “Universal Keyboard”,
provides this preliminary and exemplary infringement analysis with respect to infringement of the ’963 patent by Apple Inc. (“Apple”).

        Apple directly infringes the ’963 patent in violation of 35 U.S.C. § 271(a) by selling, offering to sell, making, using, and/or importing
instrumentalities which embody the claimed features of the patented invention. Princeps contends that based on currently available information,
Princeps is aware that Apple, at a minimum, has sold, offered for sale, made, used, and/or imported at least the following products and services:
Apple devices, such as the iPhone, the iPad and the iPod which operate using Apple’s iOS operating system (the “Accused Instrumentalities”). All
the current versions of these devices (i.e., the iPhone X & iPhone 8; the iPad, iPad Pro, iPad Air & the iPod Touch) all use the current version of the
iOS operating system, iOS 12. The iOS 12 operating system utilizes applications with infringing keyboard functions, such as the Apple proprietary
app “Messages” (also known as “iMessage”) and the “Mail” app. Furthermore, these Apple proprietary apps have been available on earlier versions
of these Apple devices since at least as early as the iOS version 5. (See https://www.theverge.com/2011/12/13/2612736/ios-history-iphone-ipad
“iOS: A visual history”.) The Apple iOS version 5 was released on October 12, 2011 (See https://en.wikipedia.org/wiki/IOS_version_history#iOS_5
“iOS version history”.) Therefore, the infringement has been occurring since at least that time.

        Unless otherwise noted, Princeps believes and contends that each element of each claim asserted herein is literally met through Apple’s
provision of the Accused Instrumentalities. However, to the extent that Apple attempts to allege that any asserted claim element is not literally met,
Princeps believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Accused Instrumentalities sold, offered for sale, made, used, and/or imported by Apple, Princeps did not identify any substantial differences
between the elements of the patent claims and the corresponding features of the Accused Instrumentalities, as set forth herein. In each instance, the
identified feature of the Accused Instrumentalities performs at least substantially the same function in substantially the same way to achieve
substantially the same result as the corresponding claim element. Princeps notes that the present claim chart and analysis are necessarily preliminary
because Princeps has not received any discovery from Apple, nor has Apple disclosed any analysis in support of any purported non-infringement
positions. Further, Princeps does not have the benefit of claim construction or expert discovery. Princeps hereby specifically reserves the right to
supplement and/or amend the positions taken in this preliminary and exemplary infringement analysis, including with respect to literal infringement
and infringement under the doctrine of equivalents, if and when warranted by further information obtained by Princeps prior to or during the
pendency of the litigation, including information adduced through fact discovery, claim construction, expert discovery, and/or further analysis.
Nothing in this preliminary and exemplary infringement analysis constitutes an implicit or explicit proposal regarding the construction of any claim
term or phrase.


                                                                                 1
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 2 of 12 PageID #: 44
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

Apple Inc. – Apple Devices and Operating Systems with Universal Keyboard Technology
Apple Inc. (“Apple”) provides and sells devices including the Apple iPhone, the iPad and iPod along with Apple’s pre-installed Apple iOS operating system (“OS”).
The Apple OS utilizes a universal keyboard technology with functional mode controls, at least one domain control and a plurality of input keys associated with
specific domain level values based on a selected functional mode. Apple’s universal keyboard technology utilizes function-specific displays indicating domain-
level values for a selected functional mode and domain-level combination. The input keys and the domain control are simultaneously presented by the Apple
phone and operating system. The universal keyboard technology permits Apple to provide a variety of keyboard and layout options to users of the Apple
devices.




“With iOS 11 and later, you can use the built-in keyboards on your device in every app. You can also switch between keyboards, select one-handed typing, use
third-party keyboards, and more.”
Source: https://support.apple.com/en-us/HT202178 “About the keyboards settings on your iPhone, iPad, and iPod touch”

                                                                                 2
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 3 of 12 PageID #: 45
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)


 Claim      US Patent 6,703,963          Description of the Infringement
  Indep.                                 Apple provides and sells several models of iPhone, iPad and iPod as information input devices utilizing
   Cl. 1                                 various versions of the iOS operating system:

   1-p      An information input
            device, comprising:




                                         “It's time to start wondering how Apple will upgrade the quality of life for iPhone and iPad users with
                                         iOS 13.”
                                         Source: https://www.tomsguide.com/us/ios-13-release-date-rumors,news-29360.html “iOS 13
                                         Rumors: Release Date, New Features and More”

                                         “iOS 11 is compatible with [several] iPhone, iPad, and iPod touch models:”
                                         Source: https://www.macrumors.com/2017/06/06/ios-11-compatible-iphone-ipad-ipod-models/ “List
                                         of iOS 11 Compatible iPhone, iPad, and iPod Touch Models”




                                                                                 3
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 4 of 12 PageID #: 46
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
    1-a     a functional mode            In the Apple devices running the iOS operating system, the “functional mode control” can be any icon
            control for selecting a      for activating an installed application which relies upon a keyboard for accepting input information
            first functional mode of     data. Such applications can include applications that are proprietary to Apple, such as the Apple
            operation of multiple        “Messages” or “Email” apps, or third-party apps which utilize a keyboard for accepting input data.
            functional modes of
            operation by the input       “To open an app, tap its icon on the Home screen.”
            device;




                                         Source: https://support.apple.com/guide/iphone/explore-the-home-screen-and-apps-
                                         iphca3d8b4e3/ios “ Explore the iPhone Home screen and open apps”

                                         See also: https://support.apple.com/explore/messages “Use Messages”
                                         See also: https://www.digitaltrends.com/mobile/best-email-apps-for-the-iphone/ “The best emails
                                         apps for the iPhone and iPad”




                                                                                 4
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 5 of 12 PageID #: 47
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
                                         According to the patent, the functional mode control may also be used to set different functional
                                         modes of operation, such as for enabling different keyboards for character sets of different languages
                                         or different sets of symbols:




                                         Source: US Patent 6,703,963 (See column 4, lines 4-19)


                                         In the Apple devices, different functional modes may be selected:
                                         “With iOS 11 and later, you can use the built-in keyboards on your device in every app. You can also
                                         switch between keyboards, select one-handed typing, use third-party keyboards, and more.”
                                         ALSO
                                         “While you're using an app, you can switch to a different keyboard, like a third-party keyboard or a
                                         language keyboard.”

                                         Source: https://support.apple.com/en-us/HT202178 “About the keyboards settings on your iPhone,
                                         iPad, and iPod touch”

                                                                                 5
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 6 of 12 PageID #: 48
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement

                                         In the iPhone, the “Settings” Application (with sub-options) in the Apple iOS can also be used to change
                                         aspects of the functional modes in, for example, the keyboard options from those that are available
                                         through “Settings” in the iOS. As shown below, under “Settings”, “General” and “Keyboard”,
                                         functional mode selections can be controlled to determine selections for language, text replacement
                                         and/or one-handed typing options. The select options can be used in various applications such as email
                                         or messaging.




                                         Sources:
                                         https://support.apple.com/guide/iphone/change-the-settings-iph70825e5ae/ios “Change iPhone
                                         settings”
                                         https://support.apple.com/en-us/HT202178 “About the keyboards settings on your iPhone, iPad, and
                                         iPod touch”
                                         Also see: https://www.wikihow.com/Change-Your-Keyboard-or-Display-Language-in-iOS “How to
                                         Change Your Keyboard or Display Language in iOS”

                                                                                 6
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 7 of 12 PageID #: 49
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
    1-b     a domain control for         The “domain control” in the iOS keyboard are the symbols for a Globe or Emoji appearing in the lower
            selecting one of multiple    left location of the iOS keyboard as shown below. These symbols are activated by touching them on
            domain levels within the     the touch screen to control the “domain level” (i.e., the selection of a set of language or emoji
            first functional mode        symbols) associated with the selected symbol set at each domain level.
            wherein each domain
            level is associated with a
            set of domain-level
            values;




                                         “If you have multiple keyboards enabled, you’ll see a globe-shaped international keyboard key.
                                         Long-press the globe key instead of the emoji key to open the menu.
                                         If you don’t see an emoji or globe key, this means you’ve disabled all additional keyboards, including
                                         the emoji keyboard. To re-enable the emoji keyboard, head to Settings > General > Keyboard >
                                         Keyboards > Add New Keyboard > Emoji. The emoji key will reappear on your keyboard.”

                                         Source: https://www.howtogeek.com/327447/how-to-use-the-one-handed-keyboard-on-your-
                                         iphone/ “How to Use the One-Handed Keyboard on Your iPhone”



                                                                                 7
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 8 of 12 PageID #: 50
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
    1-c     a plurality of input keys,   On the iOS keyboard, the character sets associated with domain levels for different language character
            separate and distinct        sets or emojis appear as input keys “separate and distinct” from the domain control Globe or Emoji
            from the domain control,     Symbol.
            assigned to the set of
            domain-level values          1.Select Globe key            2. Tap and hold Globe key    3. Selected language characters appear
            associated with a
            selected domain level
            and functional mode,




                                         Source: http://osxdaily.com/2015/08/19/change-keyboard-language-ios/ “How to Change the
                                         Keyboard Language on iPhone & iPad Quickly”

                                         As shown above, although the character sets associated with different domain levels (i.e. different
                                         language character sets) change, the Globe key (i.e., the domain control) remains separate and distinct
                                         from the domain level values (the individual letters/characters in each set).

   1-d      wherein each input key       See 1-c above, showing that each input key transmits a signal having a value representative of a letter
            assigned to a domain-        in the alphabet of the country in the domain-level set for that respective country. These input keys are
            level value is associated    activated by pressing on the touchscreen of the Apple device displaying the keyboard.
            with a signal,
            representative of the
            domain-level value,
            transmitted by the input
            device in response to
            actuation of the input
            key; and




                                                                                 8
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 9 of 12 PageID #: 51
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
    1-e     a function-specific          Each language (or symbol) specific keyboard presents a “function-specific display” of a character set
            display indicating a         associated with a specific language or a set of emojis depicting particular meanings to a user that are
            domain-level value           unique for a currently selected functional mode and domain level combination. So for example, in the
            associated with each         figures below, the functional mode includes the possibility of choosing between three domains: English
            input key for a currently    (US), Emoji and Korean domain levels. Each of the English (US), Emoji and Korean domain levels
            selected functional mode     present a unique set of keyboard characters within each of these domains.
            and domain level
            combination,                 1.Select Globe key            2. Tap and hold Globe key    3. Selected language characters appear




                                         Source: http://osxdaily.com/2015/08/19/change-keyboard-language-ios/ “How to Change the
                                         Keyboard Language on iPhone & iPad Quickly”

    1-f     wherein the input keys       From 1-e above, it shows the touch-screen keyboard on the Apple devices, the input keys and the
            and domain control are       domain control are simultaneously presented. Such as in the English (US) characters and the Globe
            simultaneously               domain control shown at the same time together in left-most figure.
            presented by the input
            device.




                                         Source: http://osxdaily.com/2015/08/19/change-keyboard-language-ios/ “How to Change the
                                         Keyboard Language on iPhone & iPad Quickly”

                                                                                 9
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 10 of 12 PageID #: 52
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
     2      The invention as in claim    See 1-p above, showing that the iOS operating system is software which determines what domain-level
            1 wherein the domain-        value (i.e., character) is assigned to an input key associated with any functional mode and domain-
            level value assigned to an   level.
            input key is determined
            by software associated
            with each functional
            mode.

     3      The invention as in claim    The iOS on Apple devices permits a “Text Replacement” option under “Settings”, “General”,
            1 wherein the domain-        “Keyboard” and then “Text Replacement”. This permits a user to stylize replacements of single
            level value associated       characters or multi-character replacements.
            with an input key is
            assignable by a user of      Source: https://thesweetsetup.com/set-text-replacements-frequently-used-emoji-special-characters-
            the input device.            ios/ “How to Set Up Text Replacements for Frequently Used Emoji and Special Characters in iOS”

     9      The invention as in claim    Apple devices, such as the iPhone, incorporate touch-screens as part of the data input hardware for
            1 wherein each display is    the devices.
            comprised of a touch
            screen.                      Source: https://electronics.howstuffworks.com/iphone1.htm “How the iPhone Works”

    12      The invention as in claim    Tapping and holding the domain control “Globe” symbol will present underlying a selection of the
            1 wherein the domain         enabled domain-levels in the iOS. See for example, from 1-c above, at screen 2:
            control comprises a          1.Select Globe key            2. Tap and hold Globe key
            second set of
            continuously present
            controls for selecting the
            domain level within a
            functional mode.



                                         Source: http://osxdaily.com/2015/08/19/change-keyboard-language-ios/ “How to Change the
                                         Keyboard Language on iPhone & iPad Quickly”

                                                                                10
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 11 of 12 PageID #: 53
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
  Indep.
   Cl. 60

   60-p     A method of operating an See 1-p above, users of the Apple devices operate those devices as shown in 1-p above;
            information input device
            comprising

            one or more functional       See 1-a above;
            modes of operation

            having multiple domain       See 1-b above;
            levels selectable by a
            domain control,

            each domain level            See 1-c above;
            containing domain-level
            values, a plurality of
            input keys, separate and
            distinct from the domain
            control,

            having domain-level          See 1-e above;
            values assigned
            according to a current
            functional mode of
            operation and current
            domain level and a
            display to indicate the
            domain-level values
            associated with the input
            keys, wherein the
            method comprises the
            steps of:

                                                                                11
Note: All internet sources last accessed and downloaded June 13, 2019.
                             Case 1:19-cv-01101-CFC Document 1-2 Filed 06/14/19 Page 12 of 12 PageID #: 54
Apple Inc. - claim chart with respect to U.S. Patent No. 6,703,963 (the ’963 patent)

 Claim      US Patent 6,703,963          Description of the Infringement
   60-a     first selecting a functional See 1-a above, especially:
            mode of operation of the
            information input device; In the Apple devices, different functional modes may be selected:
                                         “With iOS 11 and later, you can use the built-in keyboards on your device in every app. You can also
                                         switch between keyboards, select one-handed typing, use third-party keyboards, and more.”
                                         ALSO
                                         “While you're using an app, you can switch to a different keyboard, like a third-party keyboard or a
                                         language keyboard.”

                                         Source: https://support.apple.com/en-us/HT202178 “About the keyboards settings on your iPhone,
                                         iPad, and iPod touch”

   60-b     second selecting, through See 1-b above;
            the domain control, a
            domain level within the
            selected functional mode
            of operation; and

   60-c     actuating one or more of     See 1-c above;
            the input keys,
            associated with domain-
            level values
            corresponding to the
            domain level selected
            during the second
            selecting step, and

   60-d     wherein the input keys       See 1-f above.
            and domain control are
            simultaneously
            presented by the input
            device.


                                                                                12
Note: All internet sources last accessed and downloaded June 13, 2019.
